Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 1 of 24




                      EXHIBIT 1
11/11/19 - Screenshot from web.archive.org of ilikead.com
                                  Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 2 of 24
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 3 of 24




                      EXHIBIT 2
11/11/19 - Screenshot from web.archive.org of ilikead.com/promotion/
                                  Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 4 of 24
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 5 of 24




                      EXHIBIT 3
11/10/19 - Screenshot from LinkedIn
     Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 6 of 24
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 7 of 24




                      EXHIBIT 4
11/10/19  - Screenshot from LinkedIn
     Case 3:19-cv-07971 Document 1-1 Filed 12/05/19   Page 8 of 24
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 9 of 24




                      EXHIBIT 5
11/10/19 - Screenshot from LinkedIn
     Case 3:19-cv-07971 Document 1-1 Filed 12/05/19   Page 10 of 24
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 11 of 24




                       EXHIBIT 6
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 12 of 24
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 13 of 24




                       EXHIBIT 7
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 14 of 24
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 15 of 24




                       EXHIBIT 8
11/11/19 - webcache.google.com screenshot of mymediaads.com
                                Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 16 of 24
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 17 of 24




                       EXHIBIT 9
11/12/19 - Screenshot of blackhatworld.com/seo/looking-for-us-installations-high-prices.903086/
                                 Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 18 of 24
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 19 of 24




                      EXHIBIT 10
11/12/19 - Screenshot of blackhatworld.com/seo/looking-for-eu-and-us-desktop-installation.1000586/
                                   Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 20 of 24
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 21 of 24




                      EXHIBIT 11
11/12/19 - Screenshot of blackhatworld.com/seo/need-us-only-installs-can-anyone-help.831646/
                            Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 22 of 24
Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 23 of 24




                      EXHIBIT 12
11/12/19 - Screenshot of blackhatworld.com/seo/starting-skype-ppi-group-daily-info-update-on-this-thread-all-members-
                              Case 3:19-cv-07971 Document 1-1 Filed 12/05/19 Page 24 of 24
welcome.800125/page-4
